Citation Nr: 0948896	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.L.




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
July 1970.  He received the Vietnam Campaign Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from January 2004 and March 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.  

In April 2007, the Veteran and a witness testified before the 
Decision Review Officer in St. Louis, Missouri.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  For the rating period on appeal from March 8, 2001 
through August 28, 2007, the Veteran's PTSD was manifested by 
complaints of nightmares, irritability, memory loss, 
increased startle response, and hypervigilance; objectively, 
the Veteran had normal speech, no deficits in comprehension, 
intelligence, or judgment, with Global Assessment of 
Functioning (GAF) scores indicating transient or some mild 
symptoms.

2.  From August 29, 2007, the Veteran's PTSD is productive of 
complaints of nightmares, increased irritability and impaired 
impulse control, increased memory loss, exaggerated startle 
response, hypervigilance, and difficulty concentrating; 
objectively, the Veteran had normal speech, no deficits in 
comprehension, intelligence, or judgment, with a GAF score 
indicating moderate symptoms. 

3.  Right ear hearing loss was demonstrated upon audiometric 
evaluation prior to entrance into service.

4.  Chronic increase in right ear hearing impairment was not 
shown in service or within one year of discharge from 
service.

5.  Left ear hearing loss disability was initially 
demonstrated years after service and has not been shown by 
competent clinical or credible lay evidence to have been 
incurred in service. 


CONCLUSIONS OF LAW

1.  For the rating period on appeal from March 8, 2001 
through August 28, 2007, the criteria for entitlement to an 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2009).

2.  From August 29, 2007, the criteria for a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2009).

3.  Pre-existing right ear hearing loss was not aggravated by 
active service, and may not be presumed to have been so 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 
5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2009).

4.  Chronic left ear hearing loss disability was not incurred 
in or aggravated by active service, and may not be presumed 
(as an organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 1154, 5107(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA correspondence, dated in December 
2004, informed the Veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  See 38 C.F.R. § 3.159(b)(3) 
(2009); Vazquez-Flores v. Shinseki, ---F.3d. ---, 2009 WL 
2835434 (2009).  The correspondence was deficient in that it 
did not include notice of the criteria for an effective date 
or disability rating.  Such information was provided to the 
Veteran in correspondence dated in March 2006.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the March 2006 notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), service 
personnel records, VA examination and treatment reports, lay 
statements and the statements of the Veteran in support of 
his claim, to include his testimony at an April 2007 DRO 
hearing.  The Board has carefully reviewed his statements and 
the medical evidence, and concludes that there has been no 
identification of further available evidence not already of 
record. 

A VA examination with respect to the hearing loss issue on 
appeal was obtained in February 2005.  38 C.F.R. § 3.159(c) 
(4).  VA examinations with regard to the issue of PTSD were 
obtained in December 2003 and August 2007.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the Veteran's claims file, clinical interviews, an 
audiometric evaluation, and an interview with the Veteran's 
spouse. 

With regard to the VA examination for PTSD, the VA examiners' 
reports contained findings necessary to evaluate the 
disability under the applicable diagnostic code rating 
criteria.  

With regard to the VA examination for hearing loss, the VA 
examiner's report considers all of the pertinent evidence of 
record, to include audiometric results and the statements of 
the Veteran regarding in-service acoustic trauma.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the February 2005 VA examination, the 
examiner noted that the Veteran reported difficulty 
understanding conversational speech if the speaker was within 
a short distance from him, in groups/noisy situations, in 
home/work environments, and while using the phone.  In 
addition, he had to listen to the radio and television at 
levels too loud for others.  Thus, the record reflects that 
the VA examiner did consider the functional effects caused by 
the hearing loss.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Legal criteria

Ratings in General

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The January 2004 rating decision appealed granted service 
connection for PTSD and assigned a 30 percent initial 
evaluation.  Therefore, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).



Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2009).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 71 to 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational, or school functioning.  A GAF score of 
61 to 70 indicates the examinee has some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Service Connection 

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability, as an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Increased evaluation for PTSD

The Veteran is service-connected for PTSD with an initial 
evaluation of 30 percent effective from March 8, 2001.  The 
Veteran asserts that an increased evaluation is warranted for 
his service-connected PTSD.  

The evidence of record includes a December 2003 VA 
examination report, 2004 VA progress notes, a February 2005 
VA examination report, and an August 2007 VA examination 
report.

The December 2003 VA examination record reflects that the 
Veteran was cooperative, maintained good eye contact and had 
a polite attitude during the examination.  His affect was 
reported as initially slightly anxious, but as the interview 
session progressed, he appeared more comfortable.  His affect 
was generally euthymic otherwise.  His speech was clear, 
coherent, goal directed, logical, and had a normal cadence.  
The Veteran admitted to fleeting suicidal thoughts on an 
ongoing basis, and that he was depressed.  He denied 
homicidal thoughts, hallucinations, and frank paranoid 
thinking.  Attention and concentration were fair to good; 
insight and judgment were fair.  He also averred that he had 
trouble sleeping and experienced flashbacks from Vietnam, had 
a "very bad" temper, increased startle response, 
hypervigilance, and was unable to concentrate well at times.  
The Veteran averred that he felt any situation that involved 
people gave him the feeling and flashback from Vietnam.  He 
further averred that he was content with his current truck-
driving job.  He reported not having any close friends; 
however, he was involved with the church.  He reported 
enjoying making things with wood and reading.  He also 
cleaned the home and did the laundry at home.  He reported 
that he spent six to seven hours a day in the woods.  

An August 2004 VA progress note reflects that the Veteran was 
appropriately groomed and dressed and his mood seemed 
positive.  He was talkative and appropriate in his social 
interaction.  He had begun a new job as a truck driver.

An October 2004 VA progress note reflects that the Veteran 
was appropriately groomed and dressed and his mood seemed 
positive.  He was wearing a full beard in order to serve as 
Santa Claus during the Christmas season, and was growing his 
hair long so that he could donate it to charity.  He was very 
talkative and friendly.  He reported that his wife encouraged 
him to discuss her concerns about his anger management.

A November 2004 VA progress note reflects that the Veteran 
reported that he was having more problems and felt that he 
needed to seek an increase in his service-connected 
compensation.  He reported that due to worsening nightmares, 
he was sleeping in a separate room from his wife, and that he 
had had an incident of "road rage."  He reportedly told his 
wife over the past weekend that he wanted a divorce.  

The February 2005 VA examination report reflects that the 
Veteran reported that his nightmares had gotten worse, and 
that he had not slept in the same room as his wife for the 
past two or three years due to constantly being restless.  He 
further reported "road rage", irritability, increased 
startle response, and hypervigilance.  He was working as a 
truck driver, and reported that for other activities, he read 
books and did yard work.  Upon clinical examination, he was 
found to be neat and clean with immaculate dress.  He was 
cooperative, maintained good eye contact and posture and had 
a polite attitude.  His affect was generally calm and 
composed, maybe slightly anxious.  His speech was clear, 
coherent, logical and goal directed with normal cadence.  He 
admitted to a history of fleeting suicidal thoughts, but also 
admitted that he would not attempt suicide due to his 
religious beliefs.  He denied auditory or visual 
hallucination.  He admitted to paranoid ideations in that 
people were out to get him.  He was alert and oriented.  His 
attention and concentration were described by the examiner as 
"fairly good."  Although he reported that his memory had 
gotten worse to the point that he had to be reminded to brush 
his teeth and take a shower, the examiner found his memory to 
be grossly intact times three.  The examiner found that the 
Veteran's insight and judgment were fair.  The Veteran 
reported that his "road rage" had increased significantly.  

The August 2007 VA examination report reflects that the 
Veteran's general appearance was clean, appropriately dressed 
and casually dressed.  He had a psychomotor activity of hand 
wringing, and was tense.  His speech was loud, clear and 
coherent.  He was cooperative and his affect was normal.  His 
mood was anxious.  He had no delusions.  He reported an 
inability to sleep, and reported night sweats, night terrors, 
violent acting out while dreaming.  He denied hallucinations.  
The record reflects he had inappropriate behavior of a very 
violent temper, with explosive episodes while driving his 
truck.  He reported an obsessive behavior of always washing 
his hands, due to blood and guts on his hands while he was in 
Vietnam.  He did not have panic attacks or homicidal 
thoughts.  His last suicidal attempt was reportedly over 
three years prior, although he still had thoughts of suicide.  
His impulse control was described as poor.  The Veteran 
stated that his wife had to remind him to shower, and that he 
did not like to get out of his truck while on the road, so he 
did not bathe during those times.  The examiner noted that 
his remote memory was moderately impaired, his recent memory 
was mildly impaired and his immediate memory was normal.  It 
was noted that the Veteran reported that he was still 
working.  

As noted above, the Veteran avers that he is entitled to an 
evaluation higher than 30 percent for his PTSD.  In 
determining the appropriate evaluation for the Veteran, an 
analysis of the rating criteria and the Veteran's symptoms is 
required. 

With regard to the Veteran's speech, the evidence of record 
reflects that the Veteran has maintained talkative, coherent, 
goal directed, logical, and clear speech. 

With regard to panic attacks, there is no evidence of record, 
and the Veteran has not averred, that he suffers from panic 
attacks.  The August 2007 VA examination report specifically 
notes that he did not have panic attacks.

With regard to impaired judgment, the December 2003 VA 
examination report reflects that the Veteran' judgment was 
fair; the February 2005 VA examination report reflects that 
his judgment was fair; the August 2007 VA examination report 
reflects that he understands the outcome of behavior. 

With regard to impairment of short- and long-term memory, the 
Veteran reported at the February 2005 VA examination that his 
memory had gotten worse; however, the examiner found his 
memory to be grossly intact times three.  At the April 2007 
DRO hearing, the Veteran testified that his wife helps him 
with his memory problems.  (See DRO transcript, page 3).  The 
August 2007 VA examiner noted that the Veteran's remote 
memory was moderately impaired, his recent memory was mildly 
impaired and his immediate memory was normal.  

With regard to personal hygiene, the Veteran averred in his 
VA Form 9, dated in December 2006, that he does not like 
looking like a "vagrant" and that he still showers and 
shaves.  He testified at the April 2007 DRO hearing that he 
would not take a shower if his wife did not tell him that he 
was dirty or smelled.  The VA examinations and progress notes 
consistently reflect that he was clean, well groomed, and 
well dressed.

With regard to impaired impulse control and work and social 
relationships, the Veteran testified, at the April 2007 DRO 
hearing, that he and his wife have been together for six and 
a half years.  His wife testified to instances of marital 
discord and acts of violence and anger directed at her by the 
Veteran.  Correspondence from the Veteran's wife, dated in 
September 2008, reflects that they are still married and 
living together.  This eight year relationship indicates that 
he does not have an inability to maintain effective social 
relationships.  In addition, the evidence reflects that he 
was involved with his church.  With regard to employment, the 
Veteran has indicated that he has an inability to maintain 
steady employment.  In September 2008 correspondence, he 
noted that he is "again" losing his job due to several 
tickets for driving violations.  The Veteran avers that these 
driving violations are due to his "road rage" brought on by 
his PTSD.  

The Board notes that in September 2008, the Veteran was cited 
for having expired insurance and for not having a current 
duty status for his driver's record.  (See Iowa Department of 
Transportation Record dated in September 2008).  There is no 
evidence of record that these two citations were in any way 
related to the Veteran's PTSD.  The Board notes that the 
Veteran was also cited for speeding in a construction zone.  
An August 2008 Missouri traffic report reflects that the 
Veteran was cited for "operating a motor vehicle in a 
careless and imprudent manner" which resulted in a vehicle 
accident in which both he, and the driver of the other 
vehicle, accused each other of "road rage".  A July 2008 
Indiana traffic ticket reflects that the Veteran was cited 
for speeding, driving in a restricted lane, and failure to 
yield to stationary emergency vehicle.  The Veteran has 
consistently stated that he has "road rage" or a violent 
temper.  (See November 2004, February 2005, and August 2007 
VA medical records).  The August 2007 VA examination record 
reflects that the Veteran has poor impulse control.  The 
statements of his wife support the Veteran's averment, as 
does the August 2008 Missouri traffic report.

The evidence of record includes three GAF scores for the 
Veteran.  The December 2003 VA examination record reflects a 
GAF score of 75, which indicates that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational, or school functioning.  The February 
2005 VA examination reports a GAF score of 65 to 68, which 
indicates that the Veteran had some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  The August 2007 VA examination 
report reflects a GAF score of 55, which indicates that the 
Veteran has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.

The Board finds, based on the above evidence, and an analysis 
of the rating criteria, that the Veteran is entitled to no 
more than a 30 percent evaluation prior to August 2007.  It 
is not expected that every single symptom within a set of 
diagnostic criteria be exhibited; however, the Veteran does 
not exhibit the majority of the symptoms which would warrant 
a 50 percent or higher initial rating under Diagnostic Code 
9411.  

The Board finds, based on the above evidence of record, that 
the Veteran is entitled to a 50 percent evaluation from 
August 2007.  The August 29, 2007 VA examination report 
reflects that the Veteran was anxious, his memory loss was 
worse, he now had an obsessive behavior of washing his hands, 
and he continued to have sleep impairment and impaired 
impulse control.  In addition, his GAF score of 55 indicates 
moderate difficulty in social, occupational, or school 
functioning.  The Board finds that the Veteran is not 
entitled to a higher rating as the evidence reflects that he 
is able to maintain effective social relationships, his 
speech is not intermittently illogical, obscure, or 
irrelevant, and he does not have near continuous panic or 
depression affecting the ability to function independently, 
or spatial disorientation.  With regard to his impaired 
impulse control, there is evidence of such; however, the 
Veteran's spouse testified that she never contacted the 
police or been medically treated due to any such incidents.  
Moreover, there is only one traffic report which reflects an 
allegation of "road rage".

In conclusion, the objective evidence of record reveals a 
disability picture commensurate with a 30 percent evaluation 
for the rating period prior to August 29, 2007, and a 
disability picture commensurate with a 50 percent evaluation 
for the rating period from August 29, 2007.  The evidence 
does not reflect that, for any part of the rating period on 
appeal, the disability at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

Service Connection for bilateral hearing loss disability

The Veteran avers that he has bilateral hearing loss 
disability as a result of active service.  The first element 
of a claim for service connection is that there must be 
evidence of a current disability. 

The evidence of record includes February 2005 VA audiological 
evaluation results.  The evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
75
75
LEFT
15
15
20
55
65

The word recognition score was 94 percent for the right ear 
and 78 percent for the left ear using the Maryland CNC word 
list test.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.  The Board notes that the Veteran 
has current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The September 2004 VA examination report reflects 
that the Veteran averred that he had experienced acoustic 
trauma, in service, as a crew chief of a helicopter and as a 
door gunner.  The February 2005 VA examination report 
reflects that the Veteran reported that he was in a 
helicopter crash while in Vietnam and received head trauma, 
and that his ears bled for approximately one week; he further 
avers that it was at this time that he noticed hearing loss.  
The Veteran's STRs are negative for any head trauma causing 
ear bleeding.  Moreover, there is no evidence that the 
Veteran ever complained of, or sought treatment for, hearing 
loss in service or for more than three decades after service.  

The Board notes that the Veteran's DD Form 214 reflects that 
the Veteran served as an Aircraft crewman and that he served 
twelve months in Vietnam.  Therefore, the Veteran's exposure 
to noise trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The Board finds the third 
requirement for service connection has not been met.  

The claims file contains a September 2004 VA audiological 
examination report which reflects that the Veteran averred 
that he had experienced hearing loss since discharge.  He 
further reported that this hearing loss occurred gradually 
and progressively, and that it had become much more 
noticeable within the past five to six years.  The report 
also reflects that the Veteran reported that post service, he 
has used heavy equipment for many years without using hearing 
protection.  The examiner did not opine as to the etiology of 
the Veteran's current hearing loss.

As noted above, the evidence of record includes a February 
2005 VA audiological examination.  The report reflects that 
the Veteran reported that he had been an equipment operator 
for approximately 40 years after discharge from service and 
that he denied wearing hearing protection.  (The Board finds 
that this averment may be inconsistent with an averment made 
during a December 2003 VA examination wherein the Veteran 
reportedly stated he had been in prison for 20 years).  The 
examiner opined, after reviewing the claims file and 
examining the Veteran, that the Veteran's high frequency 
sensorineural hearing loss is not related to military 
service.  The examiner's opinion was based on the fact that, 
if the Veteran had experienced hearing loss as a result of 
his exposure to noise, it would have been expected that the 
Veteran would have experienced high frequency hearing loss 
with the most effect observed at 4000 Hz.; however, the 
Veteran's hearing at this frequency was within normal limits 
at his discharge audiometric evaluation.

The Veteran's STRs include a June 1967 medical report for 
enlistment purposes.  The audiological evaluation revealed 
that pure tone thresholds, in decibels, converted from 
American Standards Associates (ASA) units to reflect the 
current International Standards Organization (ISO) and 
American National Standards Institute (ANSI) standards were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
--
40
LEFT
10
0
0
--
10

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's pre-service 
examination report reflects hearing loss in the Veteran's 
right ear at the 4000 Hz. frequency.  As such, the 
presumption of soundness on induction does not attach, and 
service connection may be considered only on the basis of 
aggravation of right ear hearing loss in service.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  If 
a presumption of aggravation under section 1153 arises, due 
to an increase in a disability in service, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

In the present case, there is no competent clinical evidence 
of record of an increase in disability during the Veteran's 
service for the pre-existing right ear disability at 4000 Hz.  

The Veteran's STRs include a September 1967 medical report 
for flight purposes.  The audiological evaluation revealed 
that pure tone thresholds, in decibels, converted from ASA 
units to reflect the current ISO and ANSI standards were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
40
LEFT
25
5
10
10
20

The report of medical history, dated in September 1967, 
reflects that the Veteran reported that he did not have, nor 
had he ever had, ear trouble.  Upon clinical evaluation, his 
ears were noted to be normal.  The Veteran was medically 
disqualified for flying class 3; however, the record is 
unclear as to the reason.  The September 1967 evaluation 
indicates a decrease in hearing acuity (which did not reach 
the level of hearing loss as defined in Hensley) at all 
levels, except at the 4000 Hz. level for the right ear, which 
remained the same as the June 1967 evaluation level.  

In addition, the Board notes that in September 1967, the 
Veteran was stationed in Alabama; therefore, this hearing 
test does not support the Veteran's assertion that he was in 
a helicopter crash in Vietnam which caused bleeding in his 
ears in approximately May 1968. 

The Veteran's STRs include a June 1970 medical report for 
separation purposes.  The audiological evaluation revealed 
that pure tone thresholds, in decibels, converted from ASA 
units to reflect the current ISO and ANSI standards were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
0
LEFT
5
0
0
--
-5

Thus, the STRs indicate that the decrease in hearing acuity 
which the Veteran experienced in September 1967 was acute and 
transitory.  

The February 2005 VA examiner noted, 

[T]he reason that the enlistment 
audiometric evaluation as well as 
audiometric evaluation that had been 
performed on September 7, 1967 had shown 
mild hearing loss at 4000 Hz. in the right 
ear and discharge audiometric evaluation 
had shown normal hearing at this frequency 
is not clear to this examiner.  
Nonetheless, the Veteran's hearing was 
within normal limits for frequencies 500-
4000 Hz. (not including 3000 Hz.) 
bilaterally at the time of his discharge 
from the Armed Forces.  Although hearing 
threshold measurements at 3000 and 6000 
Hz. had not been done at the time of the 
Veteran's discharge from the Armed Forces, 
there was no evidence of noise indicated 
hearing loss at the time of the Veteran's 
discharge from the Armed Forces.  
Specifically, if [the] Veteran had 
experienced hearing loss as a result of 
his exposure to noise, it would have been 
expected that [the] Veteran would have 
experienced high frequency hearing loss 
with the most effect observed at 4000 Hz., 
and the Veteran's hearing at this 
frequency was within normal limits.  

There is no clinical evidence of record which causally 
relates the Veteran's current bilateral hearing loss 
disability to service.  The record reflects that the 
Veteran's in service September 1967 bilateral hearing loss 
resolved with no residual disability prior to the Veteran's 
discharge from service.  No clinician has attributed clinical 
significance to the shift in right or left ear hearing 
ability demonstrated in September 1967, in light of the 
audiometric findings on examination for separation from 
service in June 1970.  

As noted above, aggravation of a pre-existing injury may not 
be conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306.  As there was no 
demonstration of chronic increase in the right ear hearing 
loss disability during service, or within one year 
thereafter, aggravation may not be conceded.

In the absence of evidence showing chronic left ear hearing 
loss disability in service, a Veteran's current diagnosis may 
still be service connected per 38 C.F.R. § 3.303(b) if 
"continuity of symptomatology is demonstrated."  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997); see also 38 C.F.R. § 
3.303(d).  However, as explained below, such is not 
demonstrated in this case.

The first clinical evidence of post service left ear hearing 
loss disability is the September 2004 VA examination, 
approximately 34 years after separation from service.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000.)  

The Board notes that the Veteran underwent a VA physical 
examination in 1976.  The July 1976 report is absent for any 
indication as to whether hearing loss was noted.  The Board 
also notes that the Veteran filed claims for entitlement to 
compensation for other disabilities in 1971, 1976, and 2001; 
however, he did not file a claim for entitlement to service 
connection for bilateral hearing loss disability at that 
time.  The Board finds that if the Veteran had suffered from 
bilateral hearing loss since service, it would have been 
reasonable for him to have filed a claim for entitlement to 
service connection for such a disability at any of the other 
three times when he filed claims for other disabilities.  The 
Board also notes that in an October 2004 PTSD progress note, 
the Veteran averred that he had been lip reading since 
Vietnam due to his poor hearing.  The Board finds that if 
this were an accurate statement, it would have been 
reasonable for the Veteran to have sought clinical help for 
his hearing disability sometime in the more than 30 years 
post service.  Moreover, this statement is less than credible 
when considered with the record as a whole.  Notably, the 
September 2004 VA examination report reflects that the 
Veteran reported that his hearing loss had occurred gradually 
and progressively, becoming much more noticeable in the past 
five to six years.

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  In the absence of demonstration of 
continuity of symptomatology, or a competent clinical opinion 
relating the current bilateral hearing loss disability to 
service, the Veteran's demonstration of hearing loss 
disability for VA purposes more than 34 years after 
separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

1.  Prior to August 29, 2007, an increased evaluation in 
excess of 30 percent for PTSD is denied.  

2.  From August 29, 2007 an increased evaluation of 50 
percent, and no higher, for PTSD is granted.

3.  Entitlement to service connection for bilateral hearing 
loss disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


